Name: Council Regulation (ECSC, EEC, Euratom) No 3948/92 of 22 December 1992 adjusting the weightings applicable to the remuneration of officials posted in non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 404/5 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3948/92 of 22 December 1992 adjusting the weightings applicable to the remuneration of officials posted in non-member countries HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 January 1992, the weightings applicable to remuneration payable in the currency of the country of employment are adjusted as shown in the Annex. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (*), as last amended by Regulation (ECSC, EEC, Euratom) No 3834/91 (2), and in particular Article 13 of Annex X thereto, Having regard to the proposal from the Commission, Whereas, to take account of changes in the cost of living in third countries, weightings applicable to the portion of remuneration payable in the currency of the country of employment must be determined with effect from 1 January 1992, The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Regulation takes effect. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1992 . For the Council The President D. HURD O OJ No L 56, 4. 3 . 1968 , p. 1 . O OJ No L 361 , 31 . 12 . 1991 , p. 13. No L 404/6 Official Journal of the European Communities 31 . 12. 92 ANNEX Weightings ^ f i applicable withCountry of employment effea from 1 January 1992 Mali 115,2100000 Malta 61,3700000 Mauritania 101,0000000 Mauritius 74,2600000 Mexico 58,6400000 Morocco 74,8800000 Mozambique 65,7300000 Namibia 71,6800000 Netherlands Antilles 83,2900000 New Caledonia 124,8300000 Niger 113,6800000 Nigeria 58,7800000 Norway 137,1200000 Pakistan 36,5300000 Papua New Guinea 90,2000000 Peru 99,8600000 Philippines 39,9000000 Poland 63,9600000 Republic of Cape Verde 86,8600000 Romania 30,9800000 Russia 121,1800000 Rwanda 105,4400000 Sao Tome and Principe (*) 0,0000000 Saudi Arabia 62,1100000 Senegal 132,9800000 Seychelles 119,1 400000 Sierra Leone 62,8900000 Solomon Islands 74,6900000 Somalia 61,5800000 South Africa (Le Cap) 68,6400000 South Africa (Pretoria) 64,8700000 South Korea 93,0800000 Sudan 98,4000000 Surinam 178,6700000 Swaziland 58,2100000 Sweden 136,1600000 Switzerland 129,6500000 Syria 148,1500000 Tanzania 57,0500000 Thailand 70,4500000 Togo 100,1100000 Tonga 82,6700000 Trinidad and Tobago 78,2600000 Tunisia 59,5300000 Turkey 64,3900000 Uganda 44,6600000 United States of America (New York) 108,6400000 United States of America (Washington) 98,4300000 Uruguay 86,0700000 Vanuatu 86,4000000 Venezuela 42,8500000 Vietnam 21,7900000 Western Samoa 64,1200000 Yugoslavia 117,1700000 Zaire 24,8000000 Zambia 67,8100000 Zimbabwe 42,5000000 Weightings  t , applicable with Country ot employment effect from 1 January 1992 Algeria 72,4300000 Angola 130,5300000 Antigua and Barbuda 92,9000000 Argentina 89,1600000 Australia 98,9400000 Austria 123,5200000 Bahamas (*) 0,0000000 Bangladesh 74,0800000 Barbados 86,0200000 Belize 85,2400000 Benin 88,5500000 Botswana 69,4000000 Brazil 35,3100000 Bulgaria 34,4200000 Burkina Faso 113,8100000 Burundi 81,9000000 Cameroon 137,0300000 Canada 85,4800000 Central African Republic 170,6200000 Chad 144,1000000 Chile 73,9500000 China 80,3800000 Colombia 51,3800000 Comoros 119,11 00000 Congo 137,3800000 Costa Rica 45,4300000 Cyprus 91,4900000 Czechoslovakia 39,8000000 Djibouti 119,2500000 Dominican Republic 60,6200000 Egypt 40,3100000 Equatorial Guinea 107,5700000 Ethiopia 89,9900000 Fiji " . 61,5900000 Finland 128,7500000 Gabon 181,4000000 Gambia 69,4900000 Ghana 78,8000000 Grenada 94,5600000 Guatemala 46,5900000 Guinea 96,0500000 Guinea Bissau 30,8100000 Guyana 35,0200000 Haiti 105,9800000 Hong Kong 87,7100000 Hungary 54,2400000 India 37,0400000 Indonesia 80,1700000 Israel 109,8800000 Ivory Coast 125,2000000 Jamaica 40,7600000 Japan 170,7700000 Jordan 75,9900000 Kenya 64,0100000 Lebanon 26,2600000 Lesotho 54,7200000 Liberia 129,1100000 Madagascar 66,0800000 Malawi 66,8700000 Malaysia 83,2100000 (*) Not available.